Citation Nr: 0933521	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-29 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for seborrheic dermatitis.

2.  Entitlement to an effective date prior to December 13, 
2005, for the grant of service connection for seborrheic 
dermatitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1981 to 
March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing in May 2009.  A 
transcript of the hearing is of record.

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the skin condition 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page. 


FINDINGS OF FACT

1.  The Veteran's service-connected seborrheic dermatitis is 
manifested by a flaky rash affecting less than three percent 
of the entire body and only 15 percent of exposed areas 
affected.

2.  Claims of entitlement to service connection for a skin 
condition were denied by decisions of the RO dated in June 
and December 1996; the Veteran did not appeal.

3.  Following the December 1996 denial, an application to 
reopen the claim of entitlement to service connection for a 
skin condition was not received until December 13, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
seborrheic dermatitis are not met at any time during the 
appellate period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 
(2008).

2.  The criteria for the assignment of an effective date 
prior to December 13, 2005, for the award of service 
connection for seborrheic dermatitis have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§  
3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
in December 2005, before the AOJ's initial adjudication of 
the claims.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the criteria for rating the Veteran's 
disability and for award of an effective date were explained 
in correspondence dated in March 2006.  The RO also provided 
a statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.  

In this case, the Veteran is challenging the initial 
disability rating and effective date for the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

Regarding VA's duty to assist, the Board finds that 
reasonable efforts have been made to assist the Veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  Specifically, 
the RO obtained the Veteran's service treatment records 
(STRs), post-service medical records, and secured a VA 
examination in furtherance of his rating claim.  

A VA examination with respect to the rating question issue on 
appeal was obtained in June 2006.  38 U.S.C.A. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examination obtained in this case is adequate for rating 
purposes, as it is predicated on a full reading of the 
Veteran's medical records.  It considers all of the pertinent 
evidence of record, to include the Veteran's post-service 
treatment records and the statements of the appellant, and 
provides the medical information necessary to apply the 
appropriate rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the rating question 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  

Accordingly, the Board will proceed to a decision.

Law and Analysis

Higher Initial Rating

By RO rating decision in June 2006, the Veteran was awarded 
service connection for seborrheic dermatitis and awarded a 10 
percent rating, effective December 13, 2005.  The Veteran has 
disagreed with the percentage assigned; he asserts that he is 
entitled to a higher rating.

Of record are VA treatment records dated from November 1998 
to August 2006.  They showed that the Veteran has been 
prescribed ketoconazole, desoximetasone and clobetasol for 
his skin condition.  They also show that the Veteran's 
seborrheic dermatitis affects his face and scalp.  

The Veteran was afforded a VA examination in June 2006.  His 
claims file and medical records were reviewed.  The Veteran 
reported his prescription history.  For his skin condition, 
he reported that he used ketoconazole shampoo every other 
day, clobetasol on his scalp and affected areas daily, and 
hydrocortisone sparingly, at least once a week.  The Veteran 
reported that his rash involved his face and scalp.  On the 
face, it was reported to be intermittent; on his scalp, it 
was reported to be constant and "always flaky."  He 
reported that it had been progressive, involving the scalp 
area, eyebrows, under his beard, as well as on cheeks and 
skin surrounding the beard, eyebrows, and scalp.  He reported 
that it was really intermittent on his face with constant 
flakiness in his scalp and had not extended beyond that area.  
He reported that he occasionally had scaliness on his central 
chest, though it was absent that day and he reported that it 
had not been problematic for awhile.  The examiner noted that 
the Veteran had never been treated with any systemic 
medications; that he had only had been using topical agents, 
and of late, only prescribed the hydrocortisone cream, which 
he used sparingly.  He had never been prescribed light 
therapy, UVB, PUVA, or electron beam therapy.  Local systems 
were described as itching, burning, flaking, and reddened 
skin.  He denied any systemic symptoms such as weight loss or 
fever.  He had never been diagnosed with a malignant neoplasm 
of the skin.  He reported that he had flare-ups at least four 
times a month that caused him to avoid going out in public.  
The Veteran could not say that the flare-ups were disabling 
or debilitating.  

On examination, the Veteran had notable yellowish crustly and 
flakey patches on both cheeks with right area measuring 
approximately four centimeters in length by two centimeters 
in width.  On the left cheek the area was somewhat smaller 
measuring approximately three centimeters in length by one 
and a half centimeters in width.  It appeared that the 
Veteran had not been treating that area, although the Veteran 
reported that he had been using the medications listed above 
as prescribed.  Looking through his scalp and beard there 
were patches of flakey rash as described above over the 
parietal and occipital scalp area, and was absent on crown of 
head.  There was also that type of flakey patches of rash 
throughout his beard area.  There was no rash noted in 
central chest.  The Veteran's skin other than areas of rash 
was of normal texture and color without abnormalities; there 
was no scarring or permanent disfigurement of the Veteran's 
face or head.  The rash as described was opined to affect 
approximately 35 percent of the surface area of the Veteran's 
head, including his face, approximately 15 percent of exposed 
area of his face, and was mildly disfiguring in less than 
three percent of total body surface.  

The Veteran testified at his hearing in May 2009 about his 
flare-ups.  He also testified that he had not sought 
treatment since 2006, but that he used topical medications.  
He further testified that he has a beard to cover-up his skin 
condition.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's skin 
disability as a claim for a higher evaluation of the original 
award, effective from December 13, 2005, the date of award of 
service connection.

The Veteran's seborrheic dermatitis has been rated under 
Diagnostic Code 7806.  Under Diagnostic Code 7806, a 10 
percent rating requires that at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires that 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent rating requires that more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  Diagnostic Coe 7806 also 
provides for the disability to be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800); or as scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  38 C.F.R. § 4.118.  In this 
case, there is no evidence of scarring associated with the 
service-connected skin disorder, so Diagnostic Codes 7801-
7805 are not for consideration.  With respect to Diagnostic 
Code 7800, the June 2006 VA examiner noted that the Veteran's 
skin disorder affected his face and was "mildly 
disfiguring."  However, the medical evidence does not 
reflect that the Veteran's skin disorder meets any of the 8 
characteristics of disfigurement enumerated under Diagnostic 
Code 7800.  Therefore, applying Diagnostic Code 7800 would 
result in a noncompensable evaluation and therefore does not 
avail the Veteran.  Accordingly, the disability is most 
appropriately rated under the criteria found at Diagnostic 
Code 7806.

The Board notes that effective October 23, 2008, VA amended 
the Schedule for Rating Disabilities by revising that portion 
of the Schedule that addresses the skin.  Specifically, these 
amendments concern 38 C.F.R. § 4.3118, Diagnostic Codes 7800-
7805.  However, these amendments apply to applications for 
benefits received by VA on or after October 23, 2008.  As the 
Veteran's claim was already pending as of that date, these 
new regulations do not apply.  The Board recognizes that 
these regulations appear to provide for consideration of the 
new regulations upon request by the Veteran.  However, in 
this case, no such request has been made.  Furthermore, the 
Board notes that, even in the event such requests are made, 
the regulations specifically prohibit application of these 
regulations prior to October 23, 2008, and as noted above, 
the Veteran's predominant disability is not manifested by 
disfigurement of the head, face or neck or scars and as such 
will not be rated under the criteria pertaining to Diagnostic 
Codes 7800-7805.  

Here, the evidence shows that the Veteran's skin disability 
picture more nearly approximates the currently assigned 10 
percent rating and that a higher rating is not warranted at 
any time during this appeal.  At the VA examination, the 
examiner opined that less than three percent of the entire 
body was affected, and only 15 percent of the exposed area of 
his face.  No permanent disfigurement was shown.  The Board 
acknowledges that the examiner opined that 35 percent of the 
surface area of the Veteran's head was affected and that the 
Veteran has a beard to disguise his seborrheic dermatitis.  
However, nothing in the record indicates that even without a 
beard, 20 to 40 percent of the exposed areas of the entire 
body would be affected as required for a 30 percent rating.  
The Board also acknowledges that the Veteran is using 
Clobetasol, which is a corticosteroid.  However, the examiner 
indicated that the Veteran uses his medication topically; 
systemic therapy has not been shown.  Indeed, the examiner 
specifically mentioned that the Veteran had not had any 
systemic treatment.  Therefore, a higher rating based on 
systemic therapy such as corticosteroids has not been shown.

In sum, the Board finds that the Veteran's seborrheic 
dermatitis has not manifested symptomatology that more nearly 
approximates the criteria required for a rating in excess of 
10 percent at any time during the appellate period.  Staged 
ratings are therefore not appropriate.  See Fenderson, supra.
The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the skin 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's skin disability 
has an adverse effect on employability, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
In this case, the very problems reported by the Veteran are 
specifically contemplated by the criteria discussed above, 
including the effect on his daily life.  38 C.F.R. § 4.10 
(2008).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

Earlier Effective Date

The Veteran contends that the effective date of service 
connection should in 1996; he asserts that the RO erred in 
denying earlier claims in 1996.  Specifically, he contends 
that the RO erred in relying on a May 1996 VA examination 
that showed no skin condition when his claims were denied.

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).  The effective 
date of a reopened claim is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

The Veteran's claim for service connection for a skin 
condition was denied twice in the past.  The initial claim 
for service for a skin condition was denied by the RO in a 
June 1996 rating decision; a claim to reopen was subsequently 
denied by the RO in a December 1996 rating decision.  The 
Veteran did not appeal either decision and they are therefore 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  On December 13, 2005, the RO 
received correspondence from the Veteran to reopen the claim 
of service connection for his skin condition.  The Board has 
carefully reviewed the record and can identify no 
communication from the Veteran which may be considered to be 
a claim of entitlement to service connection for a skin 
disorder prior to the claim received on December 13, 2005.

Because the June and December 1996 RO decisions are both 
final, the claim by which the Veteran was granted service 
connection for seborrheic dermatitis, and which led to this 
appeal, was a claim to reopen a previously denied claim.  The 
Court has held that when a claim is reopened, the effective 
date cannot be earlier than the date of the claim to reopen.  
Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing 
Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); 
Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

Here, the evidence clearly shows that the final disallowance, 
that is, the last disallowance that is determined to be a 
final decision by virtue of having not been appealed, is the 
December 1996 denial by the RO.  The evidence also clearly 
shows that the date of receipt of the claim to reopen was 
December 13, 2005, and that it is a claim to reopen after a 
final disallowance.  In light of the foregoing, the only 
effective date for the award of service connection that may 
be assigned for the Veteran's seborrheic dermatitis is the 
presently-assigned date of December 13, 2005.  Id.

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends that service 
connection for seborrheic dermatitis was warranted prior to 
the filing of his claim and that he should be compensated 
therefore.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  As has been described in 
detail above, the Board has decided this case based on its 
application of this law to the pertinent facts.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this earlier effective date claim.  The 
earliest possible effective date is the currently assigned 
date of December 13, 2005.

Additional comment

Although it is somewhat unclear, it appears that the Veteran 
may be contending that prior rating decisions dated in 1996 
contained clear and unmistakable error (CUE) in failing to 
grant service connection for seborrheic dermatitis.  
Any claim of CUE must be pled with specificity.  See 
38 C.F.R. § 20.1404(b) (2008); see also Andre v. West, 14 
Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002).   If the Veteran is in fact 
attempting to allege CUE in a prior RO decision, he is 
referred to 38 C.F.R. § 3.105 et seq. as to the appropriate 
procedure for filing such claim.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
seborrheic dermatitis is denied.

Entitlement to an effective date earlier than December 13, 
2005, for the award of service connection for seborrheic 
dermatitis is denied.



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


